BRETT, Judge,
specially concurring:
I concur that the evidence was sufficient to submit this case to the jury, and that the conviction should be affirmed. However, insofar as it appears that this is the defendant’s first conviction defense counsel is admonished to consider filing an application under the provisions of 22 O.S.1971, § 991b. In addition to the pre-sentence investigation report, that appears to have recommended probation for this defendant, the trial judge now has the additional experience factor, since this trial was conducted, to consider with reference to the imposition of a suspended sentence. It appears to defeat the ends of justice to suggest a general rule for all convictions, that no person shall be granted probation even in this type case. Likewise, it is not often that a person’s employer will appear to testify that he believes the person is a good risk for probation as was done in this case. Ironically this conviction was accomplished by the testimony of one who admitted he has not only smoked marihuana, but he has also sold the substance. Therefore, it appears to logically follow, if the state’s key witness is capable of being rehabilitated, this defendant may stand an equal capability. After reading the record of testimony in this case, I believe this defendant is a suitable risk for a suspended sentence.